IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1346
                                  Filed June 7, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LOREN ANTON GOODWIN III,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hamilton County, Paul B. Ahlers,

District Associate Judge.



      A defendant appeals the sentence imposed upon his pleas of guilty.

AFFIRMED.



      Jesse A. Macro Jr. of Macro & Kozlowski, LLP, West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2


VOGEL, Presiding Judge.

       Loren Goodwin III appeals the sentence imposed upon his pleas of guilty

to possession of methamphetamine, second offense, and eluding, in violation of

Iowa Code sections 124.401(5) and 321.279(2) (2016), both aggravated

misdemeanors.      The plea agreement called for the State to dismiss other

pending charges and to make a sentencing recommendation of a two-year

suspended sentence on each conviction, to run concurrently, with credit for time

served and two years’ probation along with the applicable minimum fines,

surcharges, and court costs.     The pleas were not conditioned on the court’s

acceptance.

       After accepting the guilty pleas, the court ordered the preparation of a

presentence investigation (PSI) report, which recommended probation with

placement in a residential correctional facility and mental-health and substance-

abuse treatment. At sentencing, the court rejected the recommended sentence

under the plea agreement and the PSI, and instead it imposed a two-year term of

incarceration on each conviction, with the sentences to run consecutively to each

other and consecutive to the sentence for an offense committed in another

county, along with the minimum fines, surcharges, and court costs.

       Goodwin appeals claiming the court abused its discretion in not ordering

probation in accordance with the plea agreement and the recommendation of the

PSI, and also for running the sentences consecutively in light of the fact the

eluding and possession of methamphetamine occurred at the same time.

       “[T]he decision of the district court to impose a particular sentence within

the statutory limits is cloaked with a strong presumption in its favor, and will only
                                        3


be overturned for an abuse of discretion or the consideration of inappropriate

matters.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). An abuse of

discretion occurs only when “the decision was exercised on grounds or for

reasons that were clearly untenable or unreasonable.” Id.

      When imposing the sentence, the district court stated:

              Mr. Goodwin, my goals with respect to sentencing are to
      provide for your rehabilitation and protection of the community. In
      trying to achieve those goals, to the extent these details have been
      made known to me, I have taken into account the
      recommendations of the parties, your age, your employment history
      and circumstances and goals, your educational background, your
      family circumstances and obligations, your ridiculous criminal
      history, your appearance and demeanor here in the courtroom,
      your substance abuse issues and needs, your mental health issues
      and needs, the nature of the offense and facts and circumstances
      surrounding it, and the other information presented here today in
      this hearing, as well as in the Presentence Investigation Report.
              ....
              . . . The reasons for consecutive sentences are as follows:
              First of all, they are separate and distinct crimes. Even the
      two crimes in this case, the possession of methamphetamine,
      second offense, charge was unrelated to the eluding, although it
      might have been an incentive for the eluding. It is a separate and
      distinct crime, and separate punishments are appropriate, and
      obviously those two crimes would also be appropriately separately
      punished from the punishment imposed in your Boone County
      case. Additionally, I believe consecutive sentences are appropriate
      because of your criminal history, including prior terms in prison that
      have apparently not deterred you from continuing to engage in
      criminal conduct. You have had a fairly unbroken string of criminal
      behavior since 1997. And unlike some people, it doesn’t seem to
      be getting better as you get older, as the nature of the—as the
      crimes just continue. I also think consecutive sentences are
      appropriate because of the dangerous nature of the criminal
      conduct involved in this case and your effort to avoid responsibility
      for your drug crime by eluding law enforcement and exposing the
      public and law enforcement to injury or death because of your
      criminal behavior. And consecutive sentences are also appropriate
      as part of the overall sentencing plan providing for your
      rehabilitation and protection of the community.
              In terms of whether to suspend or not suspend the
      sentences that I have imposed here, Mr. Goodwin, I have
                                          4


       considered all the factors I mentioned previously, whether I have
       gone into detail about them or not, and obviously the reasons for
       the consecutive sentences also come into play in terms of deciding
       whether to suspend the sentence or not. I have also taken into
       account your history of lack of success on probation. There has
       been numerous examples in your criminal history where you have
       not successfully complied with probation. Your reference to the fact
       that you were scared and didn’t know what to do when the police
       tried to stop you is unavailing. The answer to that question is very
       easy. You stop and take the punishment for whatever it is that you
       were doing that you were afraid of getting caught doing. So for you
       to elude law enforcement was inexcusable. In terms of your stated
       intention to get substance abuse and mental health evaluation and
       treatment, I agree that those things are needed and those are good
       things that you are trying to accomplish, but I am also well aware of
       the fact that you had ample opportunity over the course of the last
       nineteen years while you have been building up this criminal history
       to have that dawn on you, that you need that help or whatever you
       need to motivate you to be law abiding, but you have not taken
       advantage of that opportunity and have continued to commit
       crimes. And so the request to suspend your sentence is denied.

       We discern no improper consideration, nor do we detect an unreasonable

or untenable reason, for imposing prison terms and running the two-year prison

terms consecutively. See State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995)

(noting the district court is not “required to specifically acknowledge each claim of

mitigation urged by a defendant [and] the failure to acknowledge a particular

sentencing circumstance does not necessarily mean it was not considered”). We

affirm the district court’s sentencing order.

       AFFIRMED.